    Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 1 of 10 PageID #: 85




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ORBIT LICENSING LLC,

                              Plaintiff,
                                                                   Case No. 21-943-LPS
               v.
                                                             JURY TRIAL DEMANDED
CODEPEN, INC.,

                              Defendant.


                CODEPEN, INC.’S ANSWER, AFFIRMATIVE DEFENSES,
                AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

        Defendant CodePen, Inc. (“CodePen” or “Defendant”) files this Answer, Affirmative

Defenses, and Counterclaims to Plaintiff Orbit Licensing LLC’s (“Plaintiff” or “Orbit”) Complaint

for Patent Infringement (“Complaint”). CodePen denies the allegations and characterizations in

Plaintiff’s Complaint unless expressly admitted in the following paragraphs.1
                                             PARTIES

        1.     CodePen is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1 of the Complaint and, on that basis, denies all such

allegations.

        2.     CodePen admits that it is a Delaware corporation, and that it has a place of
business at 919 NW Bond St, Suite 203, Bend OR 97702 USA.
                                           JURISDICTION

        3.     CodePen admits that the Complaint purports to set forth an action for

infringement under the Patent Laws of the United States, 35 U.S.C. § 1, et seq.

        4.     CodePen admits that this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).


1
  For avoidance of doubt, CodePen denies liability for all allegations of patent infringement
included or implied in the introductory paragraph or in any headings of the Complaint.
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 2 of 10 PageID #: 86




       5.      CodePen does not contest that the Court has personal jurisdiction over it in this

case. CodePen admits that it conducts business in the State of Delaware. CodePen denies it has

committed or is committing acts of infringement within this district or elsewhere and, on that

basis, denies the remaining allegations of Paragraph 5 of the Complaint.

                                               VENUE
       6.      CodePen does not contest that venue is proper in this case, but denies that venue

is convenient. CodePen denies it has committed or is committing acts of infringement within this

district or elsewhere and, on that basis, denies the remaining allegations of Paragraph 6 of the

Complaint.
                                        PATENTS-IN-SUIT

       7.      CodePen is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 7 of the Complaint.
                                        THE ’195 PATENT

       8.      CodePen admits that a purported copy of U.S. Patent No. 8,839,195 (the “’195

Patent”) is attached to the Complaint as Exhibit 1 and that the face of that patent indicates that it

is entitled “Method, System, and Terminal for Locating,” and that the face of the patent indicates

that it is issued on September 16, 2014.

       9.      CodePen denies the ’195 patent is valid and enforceable.

       10.     CodePen is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 10 of the Complaint and, on that basis, denies all

such allegations.
                                        THE ’040 PATENT

       11.     CodePen admits that a purported copy of U.S. Patent No. 9,578,040 (the “’040

Patent”) is attached to the Complaint as Exhibit 2, that the face of that patent indicates that it is

entitled “Packet receiving method, deep packet inspection device and system,” and that the face

of the patent indicates that it is issued on February 21, 2017.
                                                       2
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 3 of 10 PageID #: 87




       12.     CodePen denies the ’040 patent is valid and enforceable.

       13.     CodePen is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 13 of the Complaint and, on that basis, denies all

such allegations.

             COUNT I: [ALLEGED] INFRINGEMENT OF THE ’195 PATENT
       14.     CodePen incorporates the above paragraphs herein by reference.

       15.     CodePen denies the allegations in Paragraph 15 of the Complaint.

       16.     CodePen denies the allegations in Paragraph 16 of the Complaint.

       17.     CodePen denies the allegations in Paragraph 17 of the Complaint.

       18.     CodePen denies the allegations in Paragraph 18 of the Complaint.

       19.     CodePen denies it has committed or is committing acts of infringement as alleged

in Paragraph 19 of the Complaint and, on that basis, denies the allegations in Paragraph 19 of the

Complaint.

             COUNT II: [ALLEGED] INFRINGEMENT OF THE ’040 PATENT
       20.     CodePen incorporates the above paragraphs herein by reference.

       21.     CodePen denies the allegations in Paragraph 21 of the Complaint.

       22.     CodePen denies the allegations in Paragraph 22 of the Complaint.

       23.     CodePen denies the allegations in Paragraph 23 of the Complaint.
       24.     CodePen denies the allegations in Paragraph 24 of the Complaint.

       25.     CodePen denies it has committed or is committing acts of infringement as alleged

in Paragraph 25 of the Complaint and, on that basis, denies the allegations in Paragraph 25 of the

Complaint.

                            [PLAINTIFF’S] PRAYER FOR RELIEF
       CodePen denies the Plaintiff is entitled to any relief from CodePen and denies all the

allegations contained in Paragraphs (a)-(e) (including any subparts) of Plaintiff’s Prayer for Relief.



                                                      3
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 4 of 10 PageID #: 88




                                  AFFIRMATIVE DEFENSES
       CodePen’s Affirmative Defenses are listed below. CodePen reserves the right to amend its

answer to add additional Affirmative Defenses consistent with the facts discovered in this case.

                              FIRST AFFIRMATIVE DEFENSE
       CodePen has not infringed and does not infringe, under any theory of infringement

(including directly (whether individually or jointly) or indirectly (whether contributorily or by

inducement)), any valid, enforceable claim of U.S. Patent Nos. 8,839,195 and 9,578,040 (the

“Asserted Patents”).

                             SECOND AFFIRMATIVE DEFENSE
       Each asserted claim of the Asserted Patents is invalid for failure to comply with one or

more of the requirements of the United States Code, Title 35, including without limitation, 35

U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                              THIRD AFFIRMATIVE DEFENSE
       To the extent that Plaintiff and any predecessors in interest to the Asserted Patents failed

to properly mark any of their relevant products or materials as required by 35 U.S.C. § 287, or

otherwise give proper notice that CodePen’s actions allegedly infringe the Asserted Patents,

CodePen is not liable to Plaintiff for the acts alleged to have been performed before CodePen

received actual notice that it was allegedly infringing the Asserted Patents.

                            FOURTH AFFIRMATIVE DEFENSE
       To the extent that Plaintiff asserts that CodePen indirectly infringes, either by contributory

infringement or inducement of infringement, CodePen is not liable to Plaintiff for the acts alleged

to have been performed before CodePen knew that its actions would cause indirect infringement.

                              FIFTH AFFIRMATIVE DEFENSE
       The claims of the Asserted Patents are not entitled to a scope sufficient to encompass any

system employed or process practiced by CodePen.



                                                     4
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 5 of 10 PageID #: 89




                              SIXTH AFFIRMATIVE DEFENSE
       To the extent Plaintiff contends that it alleges a claim for indirect infringement (whether

by inducement or contributorily), Plaintiff has failed to state a claim upon which relief can be

granted.

                            SEVENTH AFFIRMATIVE DEFENSE
       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because the

Asserted Patents does not claim patent eligible subject matter under 35 U.S.C. § 101.

                             EIGHTH AFFIRMATIVE DEFENSE
       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among

other things, Plaintiff has not stated a plausible allegation that any system employed or process

practiced by CodePen practices a method comprising: “querying a server about available object in

a current script usage scenario, as well as attribute and method of the available object”; “generating

a script editing interface according to the queried available object in the current script usage

scenario and the attribute and method of the available object, and displaying a script content input

by an inputting device in the script editing interface”; “acquiring confirmation identifier of the

edited script content, and checking whether or not the script content before the confirmation

identifier is an indication object capable of automatically indicating; if so, acquiring, from the

attribute and method of the available object, an attribute and method related to the indication

object, and displaying the acquired attribute and method related to the indication object on a

prompt box formed in the script editing interface for selection”; and “adding the attribute and

method of the indication object selected from the prompt box after the indication object”; as

required by Claim 1 of the ’195 Patent.

       Additionally, Plaintiff has not stated a plausible allegation that any system employed or

process practiced by CodePen practices a packet receiving method comprising: “receiving a

service request packet sent by a terminal device, wherein the service request packet carries a

terminal domain name indicating the terminal device and a server domain name indicating a

                                                      5
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 6 of 10 PageID #: 90




service server required by the service request packet sent by the terminal device”; “resolving the

received server domain name to obtain a service server Internet protocol (IP) address”; and

“discarding the service request packet if the resolved service server IP address does not belong to

a preset service server IP address corresponding to the received terminal domain name in a preset

list, wherein in the preset list the terminal domain name of each terminal device is correspondingly

provided with a plurality of accessible service server IP addresses under an access authority of the

terminal device”; as required by Claim 1 of the ’040 Patent.

                                NINTH AFFIRMATIVE DEFENSE
          Plaintiff is estopped, based on statements, representations, and admissions made during

prosecution of the patent application resulting in the asserted patent, from asserting any

interpretation of any valid, enforceable claims of the Asserted Patents that would be broad enough

to cover any accused product alleged to infringe the asserted patent, either literally or by

application of the doctrine of equivalents.

                                TENTH AFFIRMATIVE DEFENSE
          Plaintiff’s claims for damages are statutorily limited or barred by 35 U.S.C. §§ 286 and

287. Plaintiff is further barred under 35 U.S.C. § 288 from recovering costs associated with its

action.

                             ELEVENTH AFFIRMATIVE DEFENSE
          Plaintiff is precluded from recovering its reasonable attorney’s fees, costs, and or increased

damages under 35 U.S.C. §§ 284 or 285.

                              TWELFTH AFFIRMATIVE DEFENSE
          Should CodePen be found to infringe any valid, enforceable claim of the Asserted Patents,

such infringement was not willful.

                                 CODEPEN’S COUNTERCLAIMS
          For its counterclaims against Plaintiff Orbit Licensing LLC (“Orbit”), Counterclaim

Plaintiff CodePen Enterprises, Inc. (“CodePen”), alleges as follows:

                                                        6
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 7 of 10 PageID #: 91




                                            PARTIES

         1.      Counterclaim Plaintiff CodePen is an entity organized and existing under the
laws of Delaware. CodePen has a place of business at 919 NW Bond St, Suite 203, Bend, OR

97702.

         2.      Upon information and belief based solely on Paragraph 1 of the Complaint as
pled by Plaintiff, Counterclaim Defendant Orbit Licensing LLC is a corporation organized and

existing under the laws of Texas that maintains its principal place of business at 15922 Eldorado

Pkwy, Suite 500-1679, Frisco, TX 75035.

                                         JURISDICTION

         3.      CodePen incorporates by reference Paragraphs 1–2 above.

         4.      These counterclaims arise under the patent laws of the United States, Title 35,
United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

         5.      Orbit has consented to the personal jurisdiction of this Court at least by
commencing its action for patent infringement in this District, as set forth in its Complaint.

         6.      Based solely on Orbit’ filing of this action, venue is proper for purposes of these
counterclaims in this District pursuant at least 28 U.S.C. §§ 1391 and 1400.

                                             COUNT I

      DECLARATION REGARDING NON-INFRINGEMENT OF THE ASSERTED

                                            PATENTS

         7.      CodePen incorporates by reference Paragraphs 1–6 above.

         8.      Based on Orbit’s filing of this action and at least CodePen’s first affirmative
defense, an actual controversy has arisen and now exists between the parties as to whether

CodePen infringes U.S. Patent Nos. 8,839,195 (the “’195 Patent”) and 9,578,040 (the “’040

Patent”).

         9.      CodePen does not infringe at least Claim 1 of the ’195 Patent because, inter alia,

                                                     7
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 8 of 10 PageID #: 92




the accused system does not “query[] a server about available object in a current script usage

scenario, as well as attribute and method of the available object,” “generat[e] a script editing

interface according to the queried available object in the current script usage scenario and the

attribute and method of the available object, and displaying a script content input by an inputting

device in the script editing interface,” “acquir[e] confirmation identifier of the edited script

content, and checking whether or not the script content before the confirmation identifier is an

indication object capable of automatically indicating; if so, acquiring, from the attribute and

method of the available object, an attribute and method related to the indication object, and

displaying the acquired attribute and method related to the indication object on a prompt box

formed in the script editing interface for selection; and,” “add[] the attribute and method of the

indication object selected from the prompt box after the indication object.”

       10.       CodePen does not infringe at least Claim 1 of the ’040 Patent because, inter alia,
the accused system does not “receiv[e] a service request packet sent by a terminal device,

wherein the service request packet carries a terminal domain name indicating the terminal device

and a server domain name indicating a service server required by the service request packet sent

by the terminal device;” “resolv[e] the received server domain name to obtain a service server

Internet protocol (IP) address;” and “discard[] the service request packet if the resolved service

server IP address does not belong to a preset service server IP address corresponding to the

received terminal domain name in a preset list, wherein in the preset list the terminal domain

name of each terminal device is correspondingly provided with a plurality of accessible service

server IP addresses under an access authority of the terminal device.”

       11.       Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,
CodePen requests a declaration by the Court that CodePen has not infringed and does not

infringe any claim of the Asserted Patents under any theory (including directly (whether

individually or jointly) or indirectly (whether contributorily or by inducement).



                                                      8
  Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 9 of 10 PageID #: 93




                                           COUNT II

                       DECLARATION REGARDING INVALIDITY

       12.      CodePen incorporates by reference Paragraphs 1–11 above.

       13.      Based on Orbit’ filing of this action and at least CodePen’s Second Affirmative
Defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the Asserted Patents.

       14.      The asserted claims of the ’195 Patent is anticipated and/or rendered obvious by,
inter alia, U.S. Patent No. 8,918,713.

       15.      The asserted claims of the ’040 Patent is anticipated and/or rendered obvious by,
inter alia, U.S. Patent No. 9,967,240.

       16.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,
CodePen requests a declaration by the Court that the claims of the Asserted Patents are invalid

for failure to comply with one or more of the requirements of United States Code, Title 35,

including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and

laws pertaining thereto.

                                      PRAYER FOR RELIEF
       WHEREFORE, CodePen asks this Court to enter judgment in CodePen’s favor and against

Orbit by granting the following relief:

       a)       a declaration that the Asserted Patents are invalid;

       b)       a declaration that CodePen does not infringe, under any theory, any valid claim
of the Asserted Patents that may be enforceable;

       c)       a declaration that Orbit take nothing by its Complaint;

       d)       judgment against Orbit and in favor of CodePen;

       e)       dismissal of the Complaint with prejudice;

       f)       a finding that this case is an exceptional case under 35 U.S.C. § 285 and an
award to CodePen of its costs and attorneys’ fees incurred in this action; and

                                                    9
Case 1:21-cv-00943-LPS Document 7 Filed 08/02/21 Page 10 of 10 PageID #: 94




      g)      further relief as the Court may deem just and proper.
                                     JURY DEMAND
      CodePen hereby demands trial by jury on all issues.



Dated: August 2, 2021                          FISH & RICHARDSON P.C.

                                               By: /s/ Robert M. Oakes
                                                   Jeremy D. Anderson (#4515)
                                                   Robert M. Oakes (#5217)
                                                   222 Delaware Ave., 17th Floor
                                                   Wilmington, DE 19801
                                                   (302) 652-5070 (Telephone)
                                                   (302) 652-0607 (Facsimile)
                                                   janderson@fr.com
                                                   oakes@fr.com

                                                      Neil J. McNabnay
                                                      Ricardo J. Bonilla
                                                      Noel Chakkalakal
                                                      FISH & RICHARDSON P.C.
                                                      1717 Main Street, Suite 5000
                                                      Dallas, Texas 75201
                                                      (214) 747-5070 (Telephone)
                                                      (214) 747-2091 (Facsimile)
                                                      mcnabnay@fr.com
                                                      rbonilla@fr.com
                                                      Chakkalakal@fr.com

                                               COUNSEL FOR DEFENDANT
                                               CODEPEN, INC.




                                                 10
